By the Court, Rhodes, J.:
The submission to arbitration recites “ that there being a difficulty in settlement of accounts between E. Jacob and L. R. Ketcham,” they have selected certain persons as arbitrators, aud agree to be bound by their award. The award oí the arbitrators is that “Ketcham & Stay ton are entitled to a credit on their account with said E. Jacob of three checks of five hundred dollars each, amounting in the aggregate to fifteen hundred dollars.”
It is essential to the validity of an award that it should be final—that it should finally determine the matters submitted to the arbitrators. The purpose of a submission is to obtain a decision that shall make a final end and determination of the matter in controversy, and thus avoid all further litigation. (Kyd on Awards, 208; Watson on Arbitration, 216; Waite v. Barry, 2 Wend. 377.) Awards, as well as submissions, are to be liberally construed; but, giving this award the most liberal construction, it cannot be held to be a decision of the matter submitted to the arbitrators. They were required to make a settlement of the accounts between the plaintiff and the defendant—that is to say, to ascertain and strike a balance between the accounts and declare the amount found due from one party to the other. This they have not done; but, instead of it, they have determined that the defendant and Stayton are entitled to certain credits on their account with the plaintiff". This is not a final award upon the matter mentioned in the submission. Without regard to the question whether *202the note in suit is included in the term, “accounts,” mentioned in the submission, we are of the opinion that the award was not admissible in evidence, in the action upon the note, for the reasons stated.
Judgment reversed, and cause remanded for a new trial.